 



Exhibit 10.35.1
(GENERALE LOGO) [f15455f1545501.jpg]

     
 
  BUSINESS OBJECTS SA
 
  Mr. John Schwarz
 
  157-159 rue Anatole France
(AGENCE LA DEFENSE LOGO) [f15455f1545502.jpg]
   
 
  92300 Levallois-Perret  
 
  Puteaux, December 2nd, 2005

AMENDMENT LETTER
Dear Sir,
We make reference to the credit agreement (hereafter called “the credit
agreement”) between BUSINESS OBJECTS SA, having its registered office at 157 –
159 rue Anatole France, 92300 Levallois-Perret, with its sole identification
number 379 821 994 RCS Nanterre and SOCIETE GENERALE SA, having its registered
office at 29 boulevard Haussmann, 75009 Paris, with its sole identification
number 552 120 222 RCS Paris, made in Levallois-Perret on December 3rd, 2004 for
an amount of 100.000.000 EUR (one hundred million euros).
As commonly agreed between BUSINESS OBJECTS, SA and SOCIETE GENERALE, we hereby
temporarily extend the maturity date of the credit facility from December 2nd,
2005 to January 16th, 2006 and revise the commitment fee from 0,15% to 0,10%
p.a. as of December 2nd, 2005.
All other terms and conditions of the credit agreement remain unchanged.
This amendment letter is submitted to French law and to the jurisdiction of the
courts in Paris.
We kindly ask you to acknowledge the temporary extension as proposed.
Yours sincerely,

     
For SOCIETE GENERALE SA
  For BUSINESS OBJECTS SA
Mr. Gérard BARGER
  Mr. John Schwarz
Deputy Manager of
  CEO of BUSINESS OBJECTS
La Défense Enterprises Branch
   
 
   
/s/ Mr. Gerard BARGER
  /s/ Mr. John Schwarz
 
   

In 2 Copies
[LETTERHEAD]

